Citation Nr: 9914763	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  93-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970, and from June 1972 to June 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an October 1991 rating action in which it was determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder, that 
claim having been most recently previously denied in August 
1991.  A notice of disagreement was received in January 1992, 
and a statement of the case was issued in June 1992.  A 
substantive appeal was received in October 1992, and a 
hearing at which the veteran testified was conducted at the 
RO in January 1993.  Thereafter, the case was forwarded to 
the Board and, in November 1994, the Board remanded the 
veteran's claim for additional development.  In due course, 
supplemental statements of the case were issued in June 1996 
and January 1999, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a psychiatric disorder in a May 1978 rating action, based 
upon the conclusion that the record did not establish that he 
had such a disability.  


2.  The veteran was informed of the 1978 decision to deny his 
claim for service connection for a psychiatric disorder, and 
of his appellate rights, in a letter addressed to him in May 
1978.  He did not perfect an appeal with respect to that 
decision, and it became final. 

3.  Subsequent attempts to reopen the veteran's claim for 
service connection for a psychiatric disorder were denied, 
with the most recent final decision in that regard occurring 
in August 1991.  

4.  The evidence obtained since the August 1991 denial of the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disorder includes an opinion by VA 
physicians that suggests a relationship between the veteran's 
current psychiatric disability and events in service.  


CONCLUSION OF LAW

Evidence received since the August 1991 denial by the RO of 
the veteran's attempt to reopen his claim for entitlement to 
service connection for a psychiatric disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for a psychosis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Moreover, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310 (1998).  

A review of the record reflects that the veteran was 
initially denied service connection for a psychiatric 
disorder in a May 1978 rating action.  Although his service 
medical records had not been associated with the claims file, 
since current treatment records failed to show the presence 
of such a disability, the claim was denied.  The veteran was 
advised of that decision, and of his appellate rights, in a 
letter addressed to him in May 1978.  He did not timely 
appeal the decision and, therefore, it became final under the 
law.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The 
subsequent record reflects that a number of attempts to 
reopen this claim were denied, and that this most recently 
occurred in August 1991.  At that time, the veteran again was 
advised of the decision, and of his appellate rights, in a 
letter addressed to him on August 6, 1991.  As this action 
was not appealed, however, it became final.  

The evidence which had been assembled, between the time when 
the veteran's claim was first denied in 1978 and the most 
recent final decision to deny his attempt to reopen the 
matter, included pre-service medical records dated in 1965 
and 1966, reflecting treatment for the severe head injury the 
veteran sustained in November 1965.  This evidence also 
included copies of the service medical records, a record 
dated in 1970 (between the veteran's periods of active 
service), and medical records dated from 1980 to 1987.  
Although some of the treatment records dated in the 1980's 
did reflect that the veteran was diagnosed to have a 
psychiatric disorder at that time, since the RO determined 
that this evidence did not establish the onset of the 
disability in service, or within one year thereafter, his 
claim for service connection remained denied.  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the August 1991 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(known as the Court of Veterans Appeals prior to March 1, 
1999) has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203 (1999) (en banc).  In addition, Hodge overruled Colvin 
and its progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  


In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet.App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, ___ Vet.App. ___, No. 98-2267, order at 2-3 (May 4, 
1999) (per curiam).  As noted above, under the precedent 
decision of the Court in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veteran's attempt to reopen his claim, is that which has been 
submitted since the RO's August 1991 decision.  

The evidence associated with the claims file, since the 
decision of the RO in August 1991, includes VA treatment 
records dated in the 1990's, the reports of examinations 
conducted for VA purposes in July and August 1995, and a 
medical opinion apparently provided in 1998, by a two VA 
physicians.  These records primarily confirm that the veteran 
is diagnosed as having a psychiatric disorder, and they 
therefore contain information which is essentially cumulative 
of information that was already of record when the veteran's 
claim was previously denied.  

The opinion offered by the VA physicians in 1998, however, 
appears to more directly address the etiology of the 
veteran's psychiatric disability.  Although this opinion is 
not entirely clear, it expresses that the veteran's current 
psychiatric disability is linked to a seizure disorder, which 
itself is related to the residuals of a head injury that is 
believed to have been aggravated during service; in so doing, 
the opinion suggests a relationship between the veteran's 
current disability and events in service.  This is the first 
medical evidence of record to indicate such a connection 
between the veteran's psychiatric impairment and service.

Thus, although we express no opinion as to the ultimate 
outcome of this claim, we believe that, under the recent 
precedential caselaw, the new evidence discussed immediately 
above bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. 
§ 5108 (West 1991).  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for a psychiatric 
disability is reopened.





ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a psychiatric disorder, the appeal is 
granted.



REMAND

Having concluded that the veteran has reopened his claim for 
service connection for psychiatric disorder, the Board is of 
the opinion that additional development is necessary prior to 
entering a final determination regarding a decision on the 
underlying merits of the claim.  As indicated above, the 
opinion provided in 1998, regarding the link between the 
veteran's psychiatric disability and service, only suggests 
such a relationship, and does not fully explain the basis 
upon which the opinion rests.  The opinion in its entirety, 
which was undated and handwritten, was as follows:

This veteran's essential folder and all relevant 
prior records were reviewed by a board of two 
examiners including a board certified psychiatrist 
and a board certified psychiatrist and neurologist.  

After reviewing the record the board's conclusion 
is that the veteran's current condition is 
compatible with a seizure disorder [secondary] to 
head injury that was aggravated during his time in 
service.  As commonly happens with seizure 
disorders of this kind, it has progressed to 
include psychiatric symptoms which we would call 
organic psychotic disorder. (293.81)


Apparently, these physicians, one of whom was not identified, 
are of the opinion that the veteran's current psychiatric 
disorder is a consequence of a seizure disorder, which is 
itself a consequence of the veteran's head injury, that they 
have apparently concluded was aggravated during service.  If 
that, in fact, is what they meant to convey, then one could 
reason that there must be some identifiable residuals (other 
than a seizure disorder and a psychiatric disorder) of the 
veteran's pre-service head injury that were aggravated by 
service, and for which service connection may be established.  
These residuals could then apparently be attributed to 
causing the veteran to develop a seizure disorder, for which 
service connection could be established under the provisions 
of 38 C.F.R. § 3.310, and from which the veteran developed an 
organic psychotic disorder.  (That psychotic disorder could 
also then be service connected under 38 C.F.R. § 3.310.)

It may be significant, however, that these physicians did not 
set out, in their opinion, the nature of any identifiable 
residuals of the veteran's pre-service head injury that they 
appear to believe was aggravated by service, and from which 
eventually may have developed the now-claimed psychiatric 
disorder.  Any such residuals, moreover, are not obvious to 
the Board, from our review of the veteran's service medical 
records.  We recognize, of course, that we are not competent 
to ascertain any such medical relationship as to causation of 
disability without a solid foundation in the record, grounded 
in medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, supra, and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).

In view of that, we believe that the claims file should be 
referred to another VA physician, who should render an 
opinion that specifically sets forth each psychiatric 
disorder which currently impairs the veteran, the date of 
onset of each such disorder, and the likely etiology of each 
such disorder, with emphasis on whether any disability 
manifested in service is causally related to any such 
psychiatric disorder.  


In making this request, the Board is aware that it is no less 
difficult for a physician to interpret legal standards than 
it is for an attorney or judge to interpret medical findings.  
In our efforts at compliance with the law governing service 
connection, we are acutely aware that even the United States 
Court of Appeals for Veterans Claims has acknowledged that 
the Court's word parsing in some of its medical nexus cases 
has created an unclear picture for ascertaining what degree 
of certainty is necessary in a medical opinion in order to 
establish a plausible medical connection between in-service 
injury and post service disability.  See, for example, Bloom 
v. West, 12 Vet.App. 185 (1999) where it was held that: "By 
using the term 'could,' without supporting clinical data or 
other rationale, [a physician's] opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence."  Also, in Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992) the Court held that 
a doctor's opinion that the veteran's service-connected 
condition may or may not have contributed to his cause of 
death was inadequate nexus evidence.

In any event, in view of the circumstances described above, 
this case is being remanded to the RO for the following 
action:

1.  The RO should refer the veteran's claims 
file to a VA physician knowledgeable in the 
field of psychiatric illnesses.  This person 
should review the claims file, including this 
Remand, make a notation that such review took 
place, and provide a typewritten report in 
which he or she identifies each psychiatric 
disorder currently affecting the veteran; the 
date when each such psychiatric disorder was 
first manifested; and the etiology of each 
such psychiatric disorder.  If any 
psychiatric disorder is considered to be 
secondary to another disability, as for 
instance a seizure disorder, or a head 
trauma, the precipitating disability should 
be also specifically identified, and an 
opinion should be offered as to whether this 
precipitating disability was manifested 
during service.  A complete rationale for any 
opinion offered should be set forth in the 
report provided, together with citation to 
appropriate supporting records.  In the event 
a current examination of the veteran is 
deemed warranted, that should be arranged, 
although, if the veteran fails to report for 
such an examination, the requested opinions 
based on the available records should, 
nevertheless, still be provided.  
Furthermore, if any opinion reached is 
inconsistent with any medical opinion already 
of record, as for instance that of the VA 
physician whose 1998 opinion was quoted in 
the body of this Remand, above, an 
explanation to account for that inconsistency 
should be offered.  

2.  Upon completion of the above, the RO 
should review the evidence, and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete (for example, if 
any requested opinions are not provided), 
appropriate corrective action should be 
taken.

3.  Thereafter, the RO should enter its 
decision concerning the veteran's claims for 
service connection for a psychiatric 
disorder.  If the decision is adverse to the 
veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, both of whom should be given 
a reasonable opportunity to respond before 
the case is returned to the Board for further 
review. 

No action is required of the veteran unless he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

